UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                                    No. 00-30717


CAMBE GEOLOGICAL SERVICES, INC.,
                                                                    Plaintiff-Appellee,

                                        versus

BARONNE DEVELOPMENT, LLC,
                                                                 Defendant-Appellant.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No. 98-CV-893-T

                                    May 15, 2001

Before POLITZ and EMILIO M. GARZA, Circuit Judges, and HEAD,* District Judge.

PER CURIAM:**

        This matter is before the court on appeal by Baronne Development, LLC, of the

trial court’s finding and conclusion that a constructive eviction had occurred.

Considering the record, briefs, and oral arguments of counsel, in light of controlling


   *
    District Judge of the Southern District of Texas, sitting by designation.
   **
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
principles of law, we find no reversible error and, accordingly, the judgment appealed

is AFFIRMED.




                                          2